Name: 80/721/EEC: Council Decision of 30 June 1980 on the conclusion of the Agreement between the European Economic Community and Sweden in respect of certain horticultural products negotiated under Article XXVIII of GATT
 Type: Decision
 Subject Matter: Europe;  agricultural activity;  tariff policy;  trade
 Date Published: 1980-07-28

 Avis juridique important|31980D072180/721/EEC: Council Decision of 30 June 1980 on the conclusion of the Agreement between the European Economic Community and Sweden in respect of certain horticultural products negotiated under Article XXVIII of GATT Official Journal L 194 , 28/07/1980 P. 0012 - 0012 Greek special edition: Chapter 11 Volume 27 P. 0068 COUNCIL DECISION of 30 June 1980 on the conclusion of the Agreement between the European Economic Community and Sweden in respect of certain horticultural products negotiated under Article XXVIII of GATT (80/721/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas Sweden, pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT), has announced its intention of unbinding tariff concessions on certain horticultural products of which the European Economic Community is the principal supplier; Whereas the Commission has initiated negotiations with Sweden under Article XXVIII of GATT, and has reached a satisfactory agreement with Sweden, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and Sweden in respect of certain horticultural products negotiated under Article XXVIII of GATT is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 30 June 1980. For the Council The President V. BALZAMO AGREEMENT between the European Economic Community and Sweden in respect of certain horticultural products negotiated under Article XXVIII of GATT "PROCÃ S-VERBAL" 1. The Delegations of Sweden and the Commission of the European Communities have concluded their negotiations under Article XXVIII of GATT for the modification of concessions regarding certain horticultural products provided for in schedule XXX-SWEDEN with the following agreement: The concessions included in Schedule XXX-SWEDEN and set out in Part A of Annex I shall be replaced by: (a) the concessions to be bound in GATT as set out in Part B of Annex I; (b) the autonomous concessions, granted by Sweden to the European Economic Community as set out in the draft letter attached (Annex II). The provisions contained in this paragraph shall enter into force on the same date. 2. In connection with these negotiations under Article XXVIII of GATT, the parties have discussed the customs tariffs in Sweden regarding certain horticultural products falling under Chapters 6, 7 and 8 of the customs nomenclature not bound in GATT. Sweden agrees to inform the European Economic Community if it is envisaged that Sweden will for the items 06.02.005 and 06.02.007 (ornamental plants other than azaleas, ericas, camelias and rhododendrons) modify its import system, including increase of the duty rates above the level applied on 1 February 1980. The Parties agree, upon request, to enter into consultation if difficulties might arise for these two items and shall endeavour to seek appropriate solutions. These consultations shall be held in the framework and in accordance with Article 15 of the Agreement between Sweden and the European Economic Community of 22 July 1972. Geneva, ... On behalf of the Delegation of Sweden On behalf of the Delegation of the Commission of the European Communities ANNEX I Results of negotiations between Sweden and the European Economic Community under Article XXVIII of GATT for the modification of certain concessions in Schedule XXX-SWEDEN CHANGES IN SCHEDULE XXX-SWEDEN Note : The concessions listed in Part A shall be replaced by those listed in Part B. Any item listed in Part B confers upon the European Economic Community initial negotiating rights. PART A >PIC FILE= "T0013107"> >PIC FILE= "T0013108"> PART B The statistical numbers are those valid on 1 February 1980. >PIC FILE= "T0013109"> >PIC FILE= "T0013110"> >PIC FILE= "T0013111"> ANNEX II SWEDISH DELEGATION Brussels, ... Mr Director-General, I have the honour to inform you that, with reference to the Agreement between the Community and Sweden of 21 July 1972, and in particular Article 15 thereof whereby the contracting parties declared their readiness to foster, so far as their agricultural policies allow, the harmonious development of trade in agricultural products, Sweden is granting to the Community on a unilateral basis and with effect from 1 July 1980 the following tariff concession: >PIC FILE= "T0013112"> This concession is additional to those included in the letter of 21 July 1972, from the Head of the Swedish Delegation, Ambassador S. Ã strÃ ¶m, to the Head of the Delegation of the Community, Mr E.P. Wellenstein. Accept, Mr Director-General, the assurances of my highest consideration. Bengt RABAEUS Ambassador Sir Roy Denman Director-General The Commission of the European Communities Brussels